UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2012 VUANCE LTD. (Translation of Registrant’s name into English) Nolton House 14, Shenkar Street, Hertzliya Pituach, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Vuance Ltd. Reports First Half 2012 Financial Result HertzliyaIsrael – September 21, 2012, Vuance Ltd. (the “Company”, VUNCF), a leading provider ofWireless Identification, e-ID and Security Solutions, completed its unaudited condensed financial statements for the Three and six month periods ended June 30, 2012. First Half 2012 Selected Unaudited Financial Results Revenues for the first half of 2012 decreased 2.5% to $3.94 million compared to $4.04 million in the first half of 2011. Gross profit increased 19.4% to $2,707 million for the first half of 2012, compared to $2,267 million for the first half of 2011, Gross profit margin for the first half of 2012was 69% compared to 56% in the first half of 2011. Total operating expenses decreased 21.6% to $1.8 million for the first half of 2012, compared to $2.3 million for the first half of 2011.The decrease compared to the first half of 2011 was mainly due to a decrease in S&M expenses recorded in the present half. The Company Operating income increased by $936,000 to $902,000 for the first half of 2012, compared to an operating loss of $34,000 in the first half of 2011. The Operating income increase was largely driven by the increase in gross profit and a decrease in the operating expenses, as described above. Net Profit increased 1,021% to $2.758 million for the first half of 2012, or $0.14 profit per basic share (based on a weighted average of 19 million shares) compared to a net profit of $0.246 million or $0.03 profit per basic share (based on a weighted average of 7.28 million shares) in the first half of 2011. The Increase in Net Profit was largely driven by the increase in Operation Profit and the Financial Income related to Bonds Conversion to Equity. The reported unaudited condensed financial statements are in accordance with United States generally accepted accounting principles, or US GAAP. VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS Jun-30 Jun-30 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents 44 28 Trade receivables, net Other accounts receivable and prepaid expenses 58 Inventories, net Total current assets SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET 90 99 96 Total assets VUANCE LTD. CONDENSED CONSOLIDATED BALANCE SHEETS Jun-30 Jun-30 Dec-31 Unaudited Audited U.S. dollars in thousands (except per share data) LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term bank credit Trade payables Employees and payroll accruals advances from customers - - Accrued expenses and other liabilities Convertible bonds - Short-term loan and others - Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' DEFICIT: Ordinary shares Additional paid-in capital Amount of liability extinguished on account of shares - Accumulated deficit ) ) ) Total shareholders' deficit ) ) ) Total liabilities and shareholders' deficit VUANCE LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 6 months ended 3 months ended year ended Jun-30 Jun-30 Dec-31 Unaudited Unaudited Audited U.S. dollars in thousands, except share data REVENUES COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development 55 Selling and marketing General and administrative Other (income) expense ) Total operating expenses OPERATING (LOSS) INCOME ) ) 54 FINANCIAL INCOME , NET INCOME BEFORE INCOME TAX INCOME TAX ) ) (8
